UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1268



ANTONIA IBARRA,

                                                         Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A71-798-936)


Submitted:   September 16, 2003           Decided:   October 7, 2003


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Donald L. Schlemmer, Washington, D.C., for Petitioner. Peter D.
Keisler, Assistant Attorney General, Robert M. Loeb, Alisa B.
Klein, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonia Ibarra, a native and citizen of Bolivia, petitions for

review from an order of the Board of Immigration Appeals.           We have

reviewed the record provided by the parties and the decision of the

Board.

     Ibarra claims the Board abused its discretion by not finding

she had established a well-founded fear of persecution.                She

further claims the Board erred by finding she had not met her

burden of proof.      A determination that an alien is not eligible for

asylum must be upheld unless that determination is “manifestly

contrary   to   law     and   an   abuse   of   discretion.”    8   U.S.C.

§ 1252(b)(4)(D) (2000). This Court will reverse the Board “only if

‘the evidence presented was so compelling that no reasonable fact

finder could fail to find the requisite fear of persecution.’” Rusu

v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Huaman-

Cornelio, 979 F.2d at 999 (internal quotation marks omitted)).          We

find the evidence does not compel a contrary finding. Accordingly,

we find Ibarra failure to establish eligibility for asylum.

     The standard for receiving withholding of removal is “more

stringent than that for asylum eligibility.” Chen v. INS, 195 F.3d

198, 205 (4th Cir. 1999).           An applicant for withholding must

demonstrate a clear probability of persecution.           INS v. Cardoza-

Fonseca, 480 U.S. 421, 430 (1987).         As Ibarra failed to establish




                                      2
entitlement to asylum, she cannot satisfy the higher standard for

withholding of removal.

     We accordingly deny the petition for review. We dispense with

oral argument because the facts and legal arguments are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                  PETITION DENIED




                                3